DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 11/04/2021.
Status of the claims:
Claims 1-10, 13, 14, 16-18, and 21– 25 are pending in the application.
Claims 1, 5, 6, 10, and 16 are amended.
Claims 21 – 25 are new.
With respect to the amendments filed 11/04/2021, the previous rejections have been withdrawn in view thereof.

Claim Objections
Claims 1 – 9 and 22 are objected to because of the following informalities:  
Claim 1, lines 15 – 16 reads “assembled to stent graft” however, this is not grammatically correct as there is no article (the/an/a) in front of the noun.  The examiner suggests the line read “assembled to the stent graft”;
Claim 22, lines 1 – 2 reads “cover threads” however, the line should read “stent graft cover threads” for consistency of claim language (see line 2);
Claim 22, lines 2 – 3 reads “other sleeve threads” however, this appears to be a typographical error.  It appears the line should read “outer sleeve threads”;
Claims 2 – 9 are objected to as they depend from an objected claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tip capture mechanism” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 10, 13, 14, 17, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bardill (US 2014/0081375 A1) in view of Liu (US 2012/0239142 A1). 
Regarding claim 1, Bardill discloses an endovascular catheter (an implant and catheter system (abstract) comprising:
a stent graft system (first shaft 16, second shaft 18’, and heart valve 10’’) (paragraph [0044] and Fig. 5) having:
a stent graft (heart valve 10’’) configured to expand radially outwardly (Examiner’s note: implant 10’’ can adopt a compressed state or an expanded state – abstract. The stent 10’’ = 10’ = 10 as evidenced by the fact that all three stents are comprised of the same ‘main structure 11’ 
a stent graft cover (second shaft 18’) and configured to maintain the stent graft (heart valve 10’’) in a constricted configuration in a pre-coupled state (state in Fig. 5) (Examiner’s note: Fig. 5 shows the two shafts prior to coupling and the heart valve 10’’ being at least partially in a constricted state via the ring member 15 while within the second shaft 18’ prior to the coupling of the second shaft 18’’ to the outer shaft 36’; also refer to abstract, paragraph [002,0011-0014, 0036]), and
a stent graft middle member (first shaft 16) located radially inward of the stent graft cover (second shaft 18’), the stent graft middle member (first shaft 16) being hollow (paragraph [0036]); and
a delivery system (outer shaft 36’ and inner shaft 32’) (paragraph [0044] and Fig. 5) configured to couple to the stent graft system (first shaft 16, second shaft 18’, and heart valve 10’’) to form a coupled state (Examiner’s note: the coupled state is being cited as when the second shaft 18’ is connected to the outer shaft 36’ as discussed in paragraph [0044]) in which:
a delivery system outer cover (outer shaft 36’) (Fig. 5) assembled to the stent graft cover (second shaft 18’) via a first connection (connection portion 24) (paragraph [0044]) to form a coupled outer cover (the combined outer shaft 36’ and second shaft 18’) configured to slide relative (Examiner’s note: with the outer shaft 36’ and second shaft 18’ remaining connected to each other during loading and delivery, when the outer shaft 
a delivery system middle member (inner shaft 32’) assembled to stent graft middle member (first shaft 16) via a second connection (connection portion 20) (paragraph [0044] and Fig. 5).
However, Bardill is silent regarding wherein the stent graft cover covers the entirety of the stent.
As to the above, Liu teaches, in the same field of endeavor, a heart valve delivery system comprising a stent graft system (sheath 106 and stent 12) comprising a stent graft (stent 12) (paragraph [0109 – 0111]) and a stent graft cover (sheath 106) (paragraph [0109 – 0111]) entirely containing the stent graft (stent 12; Figure 17B); furthermore the stent graft cover (sheath 106) forms a first connection with a delivery system outer cover (torque shaft 110 and screw 112) (paragraph [0117]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent graft cover of Bardill with the stent graft cover of Liu for the purpose of being able to fully compress the heart valve 
It should be noted that the modified device comprises the stent graft cover (sheath 106) of Liu and the connection structures of Bardill.
Regarding claims 2 and 3, the current combination of Bardill and Liu teaches the device above.
However, the current combination of Bardill and Liu is silent regarding wherein the first and second connections are threaded connections.
As to the above, Bardill further teaches wherein the connections between the shafts can be achieved by means of any non-positive, positive and/or bonded connection, for example with a bayonet closure, a thread or an adhesive (paragraph [0013] regarding the first connection and paragraph [0018] regarding the second connection). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Bardill in view of Liu of claim 1, with the threaded connections as claimed, because a threaded connection is a well-known means of connecting two tubular structures and results in the predictable result of creating a fixed connection between two structures.
Regarding claim 4
Regarding claim 10, Bardill discloses an endovascular catheter assembly (an (abstract) comprising:
a stent graft portion (first shaft 16, second shaft 18’, and heart valve 10’’) (paragraph [0044] and Fig. 5) having a proximal end (end with connection portion 24 / 20 – Fig. 5), a distal end (end with nose cone – Fig. 5), an expandable stent graft (heart valve 10’’), a stent graft cover (second shaft 18’) and configured to maintain the stent graft (heart valve 10’’) in a constricted configuration in a pre-coupled state (state in Fig. 5) (Examiner’s note: Fig. 5 shows the two shafts prior to coupling and the heart valve 10’’ being at least partially in a constricted state via the ring member 15 while within the second shaft 18’ prior to the coupling of the second shaft 18’’ to the outer shaft 36’; also refer to abstract, paragraph [002,0011-0014, 0036]) (paragraph [0044] and Fig. 5) having a proximal end (proximal end of outer shaft 36’), a distal end (distal end of outer shaft 36’ shown in Fig. 5), and an outer sleeve (outer shaft 36’) (Fig. 5) wherein the outer sleeve (outer shaft 36’) is configured to assemble to the stent graft cover (second shaft 18’) via a first connection (connection portion 24) (paragraph [0044]).
However, Bardill is silent regarding (i) wherein the stent graft cover covers the entirety of the stent, and (ii) a handle.
As to the above, Liu teaches, in the same field of endeavor, a heart valve delivery system comprising a stent graft system (sheath 106 and stent 12) comprising a stent graft (stent 12) (paragraph [0109 – 0111]) and (i) a stent graft cover (sheath 106) (paragraph [0109 – 0111]) entirely containing the stent graft (stent 12; Figure 17B); furthermore the stent graft cover (sheath 106) forms a first connection with a delivery (ii) a handle (handle 202) attached to the proximal end of the delivery system outer cover (torque shaft 110 and screw 112) (Examiner’s note: the connection of the handle to the proximal end is shown in Fig. 24, where the proximal end of the torque shaft 110 couples to the handle).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the stent graft cover of Bardill with the stent graft cover of Liu for the purpose of being able to fully compress the heart valve during loading, and to have the heart valve be fully covered during delivery so that it would not snag or catch within the body during insertion. Additionally, it would have been obvious to modify the device of Bardill to incorporate the handle, as taught by Liu, for the purpose of giving the operator a means to control / operate / and handle the device more effectively.
It should be noted that the modified device comprises the stent graft cover (sheath 106) of Liu and the connection structures of Bardill.
Regarding claim 13
Regarding claim 14, the combination of Bardill and Liu teaches the device of claim 10 above, and Bardill further teaches the outer sleeve (outer shaft 36’) is configured to assemble to the stent graft cover (second shaft 18’) (paragraph [0044]) via a first connection (connection portion 24) (paragraph [0044]) and the stent graft middle member (first shaft 16) is configured to assemble to the delivery middle member (inner shaft 32’) via a second connection (connection portion 20) (paragraph [0044] and Fig. 5).
Regarding claim 17, the combination of Bardill and Liu teaches the device of claim 10 above, and Bardill further teaches wherein the outer sleeve (outer shaft 36’) is configured to assemble to the stent graft cover (second shaft 18’) at a location closer to the handle (handle 202 – Liu) than the proximal end of the stent graft portion (first shaft 16, second shaft 18’, and heart valve 10’’) (Examiner’s note: the device of Bardill can be configured such that connection location is closer to the handle than that of the proximal end of the stent graft portion).
Regarding claims 21 and 22, the current combination of Bardill and Liu teaches the device above.
However, the current combination of Bardill and Liu is silent regarding wherein the stent graft cover and the outer sleeve comprises threads to form a threaded connection thereof.
As to the above, Bardill further teaches wherein the connections between the shafts can be achieved by means of any non-positive, positive and/or bonded connection, for example with a bayonet closure, a thread or an adhesive (paragraph 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combination of Bardill in view of Liu of claim 1, with the threaded connections as claimed, because a threaded connection is a well-known means of connecting two tubular structures and results in the predictable result of creating a fixed connection between two structures.

Claims 5, 6, 16, and 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bardill (US 2014/0081375 A1) in view of Liu (US 2012/0239142 A1) with respect to claim 1 above, and further in view of Crisostomo (US 2017/0000606 A1). 
Regarding claims 5 and 6, the combination of Bardill and Liu teaches the device above, including snap fit connections. Furthermore, Bardill teaches the use of multiple different means of connection and wherein either shaft can comprise the male or female connection structure (paragraph [0013]).
However, the combination of Bardill and Liu is silent regarding wherein the first and/ or the second snap-fit connection include one or more flexible fingers that flex radially inward. 
As to the above, Crisostomo teaches, in a similar field of endeavor, a catheter system comprising a connections means between two tubular structures (shaft 20 and mounting portion 140) wherein the [claim 5 / claim 6] first / second snap fit connection system (male connection = prongs 36 and female connection = windows 142) includes 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connections of Bardill to incorporate the snap-fit connection with fingers taught by Crisostomo since Bardill discloses that the connection can be formed in principle by any non-positive, positive or bonded connection and can be either releasable or non-releasable (paragraph [0013] of Bardill) and the substitution of a snap-fit with fingers would have yielded predictable results, namely, fixing one portion of a first device to another portion of a second device. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  To use one known connection means or another would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 16, the combination of Bardill and Liu teaches the device above including snap fit connections. Furthermore, Bardill teaches the use of multiple different means of connection and wherein either shaft can comprise the male or female connection structure (paragraph [0013]).
However, the combination of Bardill and Liu is silent regarding wherein the first and/ or the second snap-fit connection include one or more flexible fingers that flex radially inward. 
As to the above, Crisostomo teaches, in a similar field of endeavor, a catheter system comprising a connections means between two tubular structures (shaft 20 and mounting portion 140) wherein the [claim 16] first / second snap fit connection system (male connection = prongs 36 and female connection = windows 142) includes one or more flexible fingers (prongs 36) (paragraph [0070] and Fig. 4) and an [opposing] cavity (windows 142) (paragraph [0074]), wherein the flexible fingers (prongs 36) are configured to flex radially inwardly during insertion and radially outward into the cavity (windows 142) to provide the snap-fit connection (Examiner’s note: paragraph [0070] states the prongs are deflected inward during insertion and rebound back outwardly, such that the prongs form a snap-fit connection with the windows 142). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connections of Bardill to incorporate the snap-fit connection with fingers taught by Crisostomo since Bardill discloses that the connection can be formed in principle by any non-positive, positive or bonded connection and can be either releasable or non-releasable (paragraph [0013] of Bardill) and the substitution of a snap-fit with fingers would have yielded predictable results, namely, fixing one portion of a first device to another portion of a second device. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  To use one known connection means or another would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 23
a stent graft portion (first shaft 16, second shaft 18’, and heart valve 10’’) (paragraph [0044] and Fig. 5) having a proximal end (end with connection portion 24 / 20 – Fig. 5), a distal end (end with nose cone – Fig. 5), an expandable stent graft (heart valve 10’’), a stent graft cover (second shaft 18’) configured to slide over the expandable stent graft (heart valve 10’’) to enable the expandable graft to expand radially outward (Examiner’s note: the second shaft 18’ is connected to the movable outer shaft 36’, further, the stent 10’’ is fixed (i.e. compressed) to the catheter via outer shaft 36’ as stated in paragraph [0044], thus the second shaft 18’ is configured to slide with the outer shaft 36’ relative the stent in order to release and capture / expand and compress the stent), and a stent graft middle member (first shaft 16) (paragraph [0044]), 
a delivery portion (outer shaft 36’ and inner shaft 32’) (paragraph [0044] and Fig. 5) having a proximal end (proximal end of outer shaft 36’), a distal end (distal end of outer shaft 36’ shown in Fig. 5), and an outer sleeve (outer shaft 36’) (Fig. 5) wherein the outer sleeve (outer shaft 36’) is configured to assemble to the stent graft cover (second shaft 18’) via a first connection (connection portion 24) (paragraph [0044]); and 
a delivery portion middle member (inner shaft 32’), and the outer sleeve (outer shaft 36’) is configured to assemble to the stent graft cover (second shaft 18’) (paragraph [0044]).
However, Bardill is silent regarding wherein the stent graft middle portion (i) includes a pocket at a proximal end thereof, the pocket partially defined by a ledge, (ii) a handle, and (iii) including one or more fingers at a distal end of the delivery portion 
As to (ii), Liu teaches, in the same field of endeavor, a heart valve delivery system comprising a stent graft system (sheath 106 and stent 12) comprising a stent graft (stent 12) (paragraph [0109 – 0111]) and (ii) a handle (handle 202) attached to the proximal end of an outer delivery portion (catheter 102) (paragraph [0101]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Bardill to incorporate the handle, as taught by Liu, for the purpose of giving the operator a means to control / operate / and handle the device more effectively.
As to (i) and (iii)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the connections of Bardill in view of Liu to incorporate the snap-fit connection taught by Crisostomo since Bardill discloses that the connection can be formed in principle by any non-positive, positive or bonded connection and can be either releasable or non-releasable (paragraph [0013] of Bardill) and the substitution of a snap-fit would have yielded predictable results, namely, fixing one portion of a first device to another portion of a second device. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  To use one known connection means or another would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 24, the combination of Bardill, Liu, and Crisostomo teach the device above, and the combination further teaches wherein the one or more fingers (prongs 36 – Crisostomo) are configured to flex in a direction tangential to an outer circumference of the delivery system middle member (second shaft 32’) (Examiner’s note: paragraph [0070], of Crisostomo, states the prongs are deflected [flexed] inward during insertion and rebound back outwardly).
Regarding claim 25, the combination of Bardill, Liu, and Crisostomo teach the device above, and the combination further teaches wherein the one or more fingers (prongs 36 – Crisostomo) include a pair a fingers (prongs 36 – Crisostomo) connected by a joint (Examiner’s note: the prongs 36 are connected via the cutouts (joints) 34 – paragraph [0070] and Fig. 4 – Crisostomo), and the pocket (receiving lumen 138 and windows 142 – Crisostomo) includes an inlet (receiving lumen 138 – Crisostomo) at a .

Claims 7 – 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bardill (US 2014/0081375 A1) in view of Liu (US 2012/0239142 A1) with respect to claim 1, and further view of Schreck (US 2019/0175375). 
Regarding Claim 7, the combination of Bardill and Liu teaches the invention of Claim 1 as stated above. 
However, the combination of Bardill and Liu is silent regarding wherein the stent graft middle member is configured to receive therein an inner tube disposed within an outer tube, wherein the outer tube coupled to a tip capture mechanism releasable from the stent graft as the outer tube slides relative to the inner tube, and wherein the inner and outer tubes extend through the first and second connections.
As to the above, Schreck teaches, in the same field of endeavor, a heart valve (stents 100) delivery device into an individual, wherein a stent graft middle member (stent holder 15) (paragraph [0073] and shown in Fig. 17 which is the embodiment being relied upon by the examiner) configured to receive therein an inner tube (first shaft 522) (paragraph [0088]) disposed within an outer tube (outer shaft 521) (paragraph [0088]), wherein the outer tube (outer shaft 521) is coupled to a tip capture mechanism (nose cone 10 and first sleeve 11 – shown in Fig. 1, and retained in the embodiment shown in Fig. 17 as the overall structures of the device are the same throughout each embodiment, and where the only difference between the embodiment of Fig. 1 and that of Fig. 17 is the means of connection the proximal segment to the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have modified the device of Bardill with a tip capture mechanism including the outer and inner tube as taught by Schreck in order to improve the ability (via convenience and less parts) to deliver, position, and/or reposition of a stent (heart valve prosthesis) (paragraph [0099] of Schreck).
Regarding Claim 8, the combination of Bardill, Liu, and Schreck teach the device above, and Schreck further teaches wherein the inner tube (inner shaft 522 / 
Regarding claim 18, the combination of Bardill and Liu teaches the device of claim 10 above.
However, the combination of Bardill and Liu is silent wherein the two shafts have different stiffness.
As to the above, Schreck teaches a heart valve (stent 100) delivery device, for delivery into an individual (paragraph [0003]), comprises a catheter and a plurality of different sections, in which the sections may be made from differing material depending on the function of the catheter part – paragraph [0057]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the tubular members of Bardill in view of Liu to incorporate different materials with different stiffness, because different portions of the catheter will have different functions and it is important to choose the material based of said function so that movable sections are more flexible and fixed sections are more stiff.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bardill (US 2014/0081375 A1) in view of Liu (US 2012/0239142 A1) with respect to claim 1 above, and further in view of Crisostomo (US 2017/0000606 A1) and Wicks (US 2005/0082828 A1). 
Regarding Claim 9, the combination of Bardill and Liu teaches the device of claim 1 above.
However, the combination of Bardill and Liu is silent regarding an annular seal disposed radially between the stent graft cover and the delivery middle member. 
As to the above, Crisostomo teaches, in a similar field of endeavor, a catheter system comprising a connections means between two tubular structures (shaft 20 and mounting portion 140) and further comprising an annular seal (gasket 44) (paragraph [0075] and Fig. 7) disposed radially between the stent graft cover (shaft 20) and the delivery middle member (mounting portion 140), for the purpose of creating a fluid tight seal. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Bardill to incorporate an annular seal, such as taught by Crisostomo for the purpose of creating a fluid tight seal (as stated in Wicks US 2005/0082828 A1 paragraph [0055]).

Response to Arguments
Applicant’s arguments, filed 11/04/2021, with respect to the rejection(s) of claims 1 - 18 under Bardill have been fully considered but are moot because the rejection was 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771